Title: From Thomas Jefferson to Elijah Boardman, 3 July 1801
From: Jefferson, Thomas
To: Boardman, Elijah


               
                  July 3. 1801.
               
               Th: Jefferson returns his thanks to mr Boardman for mr Griswold’s sermon on religious freedom, inclosed in his letter of the 18th. of June. he had before recieved it through another channel, & had read with great satisfaction the demonstrative truths it contains. to the 10th. & 11th. pages however he could not assent; and supposes that the respectable & able author, finding himself supported by the good sense of his countrymen as far as he has gone, will see that he may safely, in this part also, go the whole length of sound principle; that he will consequently retract the admission that the utterance of an opinion is an overt act, and, if evidently immoral, may be punished by law; of which evidence too conscience is made the umpire. he will reflect that in practice it is the conscience of the judge, & not of the speaker, which will be the umpire. the conscience of the judge then becomes the standard of morality, & the law is to punish what squares not with that standard. the line is to be drawn by that; it will vary with the varying consciences of the same or of different judges, & will totally prostrate the rights of conscience in others.
               
               But we have nothing to fear from the demoralizing reasonings of some, if others are left free to demonstrate their errors. and especially when the law stands ready to punish the first criminal act produced by the false reasoning. these are safer correctives than the conscience of a judge. he prays mr Boardman to accept his salutations & respect.
               
                  
                     Th: Jefferson
                  
               
            